Citation Nr: 0605915	
Decision Date: 03/02/06    Archive Date: 03/14/06	

DOCKET NO.  03-10 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from April 1966 to May 1969.  
His medals and badges include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
VARO in Detroit, Michigan, that granted service connection 
for PTSD and assigned a 50 percent disability rating, 
effective May 7, 2001.  


FINDINGS OF FACT

1.  VA has developed evidence necessary for an equitable 
disposition of the claim.  

2.  The veteran's service-connected PTSD is manifested by 
significant deficiencies in the areas of work, school, family 
relations, and mood.  


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 
70 percent, but not more, for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.130, Diagnostic Code 9411 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that under the VCAA, VA is to inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  

Although the benefit that the veteran is seeking on appeal is 
an increased initial evaluation for his PTSD, the record 
shows he was provided with a letter from VA dated October 2, 
2001, with regard to his claim for service connection for 
PTSD.  That communication informed him what VA needed to help 
make a decision on his claim.  VA's Office of General Counsel 
has held that, if, in response to notice of a decision on a 
claim for which VA has already provided notice pursuant to 
38 U.S.C.A. § 5103(a), VA receives a notice of disagreement 
that raises a new "downstream" issue, that is a higher 
initial rating, VA is not required to provide 38 U.S.C.A. 
§ 5103(a) notice with respect to that new issue.  
VAOPGCPREC 8-2003.  The Board notes that the April 2003 
statement of the case provided the veteran with the criteria 
required for a higher disability rating for his PTSD.  He was 
also provided with the pertinent regulation, 38 C.F.R. 
§ 3.159, with regard to VA assistance in developing his 
claim.  The statement of the case therefore provided 
information as to what was required to establish entitlement 
to an increased initial evaluation for PTSD.  Accordingly, 
the Board will proceed to a discussion of the merits in this 
case.  The Board notes that it is rendering a substantial 
grant of the benefit sought in the decision below.  

Legal Criteria

Disability ratings are based upon the average impairment of 
earning capacity as determined by the VA's Schedule for 
Rating Disabilities (Rating Schedule).  Each disability is 
identified by separate rating codes.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  

When there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Court has noted that there is a distinction between a 
claim based on the veteran's dissatisfaction with an initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, such as in the instant case, separate ratings 
may be assigned for separate periods of time based on facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Under the General Rating Formula for Mental Disorders, a 
50 percent evaluation is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  Flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- or long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is provided when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  

The maximum schedular evaluation of 100 percent is provided 
when the PTSD is manifested by total occupational and social 
impairment, due to such symptoms as:  Gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupation, or own 
name.  

Pertinent case law reveals that in determining whether a 
veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the veteran the veteran has 
deficiencies in most of the following areas:  Work, school, 
family relations, judgment, thinking, and mood.  See 
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

Global Assessment of Functioning (GAF) scores are rated on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richards v. Brown, 9 Vet. App. 266, 267 
(1996), citing the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, 
4th edition (DSM-IV), page 32.  

A score of 41 to 50 is warranted for "serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment of social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  

Analysis

Based on a review of the pertinent medical evidence of 
record, the Board finds that the veteran's symptom picture 
regarding his PTSD most nearly approximates the criteria for 
a 70 percent disability evaluation.  While it would be 
preferable to have more medical evidence of record, the Board 
finds that the medical evidence that is in the claims folder 
is sufficient to make a determination at this time and that 
evidence shows impairment in several of the areas needed for 
a 70 percent evaluation, particularly being mindful of the 
Court's determination in Bowling v. Principi, 15 Vet. App. 1, 
11 (2001), noted elsewhere in this decision.  

The key medical evidence of record is the report of a 
psychiatric examination of the veteran in January 2002.  The 
claims file was reviewed by the examiner at the time of the 
examination.  It was noted that in 1980 the veteran began 
working for VA as an outreach counselor.  He was currently a 
readjustment counselor, a therapist, and a  team leader at a 
Vet Center.  He had been married since 1969 and had three 
grown children.  

He was currently seeing a physician for treatment and 
evaluation and was taking 40 milligrams of Paxil a day, 
1 milligram of Ativan three times a day, and Sonata as needed 
for sleep.  

Mental status examination findings included depression.  It 
was noted the veteran reexperienced symptoms of nightmares 
and flashbacks regarding his combat experiences.  He also had 
marked symptoms of depression, social withdrawal, and lack of 
interest in outside activities.  He was a loner and did very 
little outside work.  For a long period of time, he had been 
able to sublimate his symptoms by being involved in helping 
other Vietnam veterans, but he had been having much more 
difficulty doing this and functioning in the recent past.  He 
was contemplating leaving his job due to his inability to 
function.  Notation was also made of hypervigilance, startle 
response, difficulty sleeping, and avoidance.  The veteran 
was given an Axis I diagnosis of PTSD.  He was given a GAF 
score of 45.  The examiner stated that the "intensity, 
frequency, and effect of these [PTSD] symptoms had been 
increasing recently causing significant psychosocial 
dysfunction.  The GAF of 45 reflects serious occupational and 
social impairment due to his combat-related PTSD."  

Additional evidence of record includes an August 2003 
statement from a service officer who stated he made regular 
visits to the vet center where the veteran was a team leader.  
The individual stated he had observed the veteran isolate 
himself in his office for long periods of time.  The veteran 
told the individual he was taking early retirement because he 
could no longer cope with the stresses of his job as a 
counselor.  

The additional evidence of record includes a May 2005 VA 
message indicating that the veteran was retired.  

In view of the foregoing, the Board finds that there is 
persuasive evidence of record that the veteran has 
demonstrated impairment in several key areas required for a 
70 percent evaluation.  The VA examiner, at the time of the 
2002 examination, described the veteran's psychiatric 
impairment as serious in degree and productive of significant 
psychosocial dysfunction.  A service representative who had 
observed the veteran essentially agreed with this assessment 
of the degree of severity of the veteran's PTSD 
symptomatology.  Accordingly, the Board finds that the 
symptom picture attributable to the veteran's PTSD most 
nearly comports with the criteria for a 70 percent disability 
evaluation.  The assignment of a total schedular evaluation 
of 100 percent is not in order, however, as there is no 
indication that the veteran exhibits total social and 
occupational impairment.  Accordingly, a 100 percent rating 
is not in order.  


ORDER

An initial disability rating of 70 percent, but not more, for 
the veteran's PTSD is granted, subject to the governing 
regulations applicable to the payment of monetary benefits.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


